DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgartner et al. (US 2010/0317972).
With respect to claim 1, Baumgartner et al. discloses a phased array ultrasonic transducer (Figs 3, 4, and 7) comprising: a bonding wire structure (items 168) comprising a plurality of bonding wire elements (Fig 2, 4, and 7); a damping material (item 164) surrounding the bonding wire structure and interposed with the plurality of bonding wire elements (Fig 4); a plurality of ultrasonic transducers (items 144) arranged in a matrix (Fig 3), each of said ultrasonic transducers coupled to at least one of said plurality of bonding wire elements by a contact (Figs 3, 4, and 7); wherein an entirety of the damping material is positioned below the plurality of ultrasonic transducers (Figs 3 and 7); and a printed circuit board (item 163 or 226/240) comprising a plurality of circuits, each said circuit coupled to a wire element of said plurality of bonding wire elements (Figs 3 and 7), wherein the damping material is configured to absorb and 
With respect to claim 3, Baumgartner et al. discloses the phased array ultrasonic transducer of Claim 1, wherein each of said plurality of bonding wire elements comprises a conductive column (Fig 4).
With respect to claim 5, Baumgartner et al. discloses the phased array ultrasonic transducer of Claim 1, wherein each of said plurality of bonding wire elements comprises a conductive cylinder comprising a first end coupled to a structural base (Figs 3, 4, and 7).
With respect to claim 6, Baumgartner et al. discloses the phased array ultrasonic transducer of Claim 1, wherein each of said plurality of bonding wire elements comprises a conductive cone comprising a broad end coupled to a corresponding one of said plurality of ultrasonic transducers, and a narrow end coupled to said printed circuit board (Figs 3, 4, and 7).
With respect to claim 7, Baumgartner et al. discloses the phased array ultrasonic transducer of Claim 1, wherein said damping material defines: a first face coupled to said plurality of ultrasonic transducers and to a membrane (Figs 3 and 7); and a second face opposite said first face and coupled to said printed circuit board (Figs 3 and 7).
With respect to claim 17, Baumgartner et al. discloses a phased array ultrasonic transducer (Figs 3, 4, and 7) comprising: a bonding wire structure (items 168) comprising a plurality of bonding wire elements formed by sequentially depositing a conductive material in layers on a structural base such that said plurality of bonding wire elements are arranged in a grid of bonding wire elements (Figs 3, 4 and 7); a damping 
With respect to claim 19, Baumgartner et al. discloses the phased array ultrasonic transducer of Claim 17, wherein said first face and said second face of said damping material are further defined by trimming of said damping material to predefined dimensions (Figs 3, 4, and 7).
With respect to claim 20, Baumgartner et al. discloses the phased array ultrasonic transducer of Claim 17, wherein said bonding wire structure comprises a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner et al. in view of Robinson et al. (US 2010/0025785).
With respect to claim 2, Baumgartner et al. discloses the phased array ultrasonic transducer of Claim 1.
Baumgartner et al. does not disclose that said printed circuit board further comprises a flexible printed circuit board.
Robinson et al. teaches a piezoelectric ultrasonic transducer in which said printed circuit board further comprises a flexible printed circuit board (Paragraph 29).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the flexible circuit board of Robinson et al. with the device of Baumgartner et al. for the benefit of better facilitating the electrical connections of the transducer elements (Paragraph 29 of Robinson et al.).
With respect to claim 21, Baumgartner et al. discloses the phased array ultrasonic transducer of Claim 17.

Robinson et al. teaches a piezoelectric ultrasonic transducer in which said printed circuit board further comprises a flexible printed circuit board (Paragraph 29).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the flexible circuit board of Robinson et al. with the device of Baumgartner et al. for the benefit of better facilitating the electrical connections of the transducer elements (Paragraph 29 of Robinson et al.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner et al. in view of Shikata et al. (US 2011/0295124).
With respect to claim 4. Baumgartner et al. discloses the phased array ultrasonic transducer of Claim 1.
Baumgartner et al. does not disclose that said conductive column comprises copper.
Shikata et al. teaches a piezoelectric ultrasonic transducer in which said conductive column comprises copper (Paragraph 47).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the copper of Shikata et al. with the ultrasonic transducer of Baumgartner et al. for the benefit of using inexpensive, commonly available conductive materials, and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner et al. in view of Togasaki et al. (US 2011/0316387).
With respect to claim 18, Baumgartner et al. discloses the phased array ultrasonic transducer of Claim 17.
Baumgartner et al. does not disclose that said damping material comprises a curable resin.
Togasaki et al. teaches a piezoelectric ultrasonic transducer in which said damping material comprises a curable resin (Paragraph 33).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the resin of Togasaki et al. with the ultrasonic transducer of Baumgartner et al. for the benefit of selecting a material with improved thermal properties (Paragraph 33 of Togasaki et al.).
Response to Arguments
Applicant's arguments filed 12 November 2020 have been fully considered but they are not persuasive. Applicant argues that the damping material of Baumgartner does not absorb and attenuate ultrasonic energy. However, the materials cited in paragraph 39, based on their inherent material properties, would absorb and attenuate ultrasonic energy, at least to a degree. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837